REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Arguments/remarks provided by the Applicant are persuasive and have obviated the rejections of the previous office action.

Regarding independent claim 1, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, a treadmill platform, comprising: a layer of metal, the layer of metal formed into a frame that extends to a plurality of outer edges, the layer of metal having a first side and a second side, and the layer of metal including a latticed structure that extends outward from the second side; a layer of carbon fiber, the layer of carbon fiber having a first side and a second side, the layer of carbon fiber formed into an insert with a plurality of grooves shaped to receive the latticed structure; and a layer of foam at least partially enclosed by the layer of carbon fiber and positioned against the second side of the layer of carbon fiber.
Claims 2-9 depend either directly or indirectly from claim 1 and are allowable for all the reasons claim 1 is allowable.

Regarding independent claim 10, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, a treadmill, comprising: a base; and a platform movably coupled to the base and comprising: a layer of metal, Page 3 of 11Application No.: 17/180,396Attorney Docket No.: 350362/160407US04DIVResponse Filed: 05/10/2022 Reply to Office Action of: 4/13/2022the layer of metal formed into a frame that extends to a plurality of outer edges, the layer of metal having a first side and a second side, and the layer of metal including a latticed structure that extends outward from the second side; a layer of carbon fiber, the layer of carbon fiber having a first side and a second side, and the layer of carbon fiber formed into an insert with a plurality of grooves shaped to receive the latticed structure; and a layer of foam at least partially enclosed by the layer of carbon fiber and positioned against the second side of the layer of carbon fiber.
Claims 11-19 depend either directly or indirectly from claim 10 and are allowable for all the reasons claim 10 is allowable.

Regarding independent claim 20, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, a treadmill, comprising: a base; and a platform movably coupled to the base and comprising: a first layer of carbon fiber formed into a first sheet, a second layer of carbon fiber formed into a second sheet, and Page 5 of 11Application No.: 17/180,396Attorney Docket No.: 350362/160407US04DIVResponse Filed: 05/10/2022Reply to Office Action of: 4/13/2022 a layer of foam at least partially enclosed between the first layer of carbon fiber and the second layer of carbon fiber.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M KOBYLARZ whose telephone number is (571)272-8096. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.M.K./Examiner, Art Unit 3784                                                                                                                                                                                                        
/ANDREW S LO/Primary Examiner, Art Unit 3784